Citation Nr: 1203542	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-25 218	)	DATE
	)
	)


THE ISSUE

Whether a November 14, 2005 Board of Veterans' Appeals (Board) decision contains clear and unmistakable error (CUE) in denying entitlement to an effective date earlier than April 17, 2000 for the award of compensation for a cognitive disorder.

(The issues of whether new and material evidence has been received to reopen service connection for anxiety, depression, arthritis of the hands and feet, epididymitis, gastroenteritis, Eustachian tube dysfunction, tinnitus; increased ratings for sinusitis, headaches, and burns scars of the hands, chest, and back; earlier effective dates for the grant of increased ratings for a cognitive disorder and cervical spine disability and special monthly compensation based on housebound status; special monthly compensation based on aid and attendance; and entitlement to continuation of benefits under an independent living service program are addressed in separate decisions).


REPRESENTATION

Moving party represented by:  Michael J. Malone, Attorney at Law

INTRODUCTION

The moving party (Veteran) served on active duty from June 1971 to December 1974, December 1978 to February 1992, and from March 1992 to September 1993.  This matter comes before the Board from a March 2010 motion by the Veteran's representative requesting revision of the November 2005 Board decision on the bases of CUE. 

In October 2011, the Veteran's representative requested an opportunity to review the Veteran's claims file in its entirety at the Board.  The claims file was reviewed by the attorney on  November 8, 2011.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board found that service connection and the payment of compensation was not warranted for the Veteran's memory dysfunction as it was due to alcohol abuse during service. 

2.  In January 2000, the Board found that the denial of service connection in December 1997 for memory dysfunction was CUE; the finding of a link between the Veteran's memory dysfunction and alcohol abuse as well as the denial of compensation for memory dysfunction were not CUE.  The Veteran did not appeal the Board's January 2000 decision.  

3.  Service connection for mental dysfunction secondary to alcohol abuse was granted in a February 2000 rating decision, effective October 1, 1993.  No compensation was paid for this disability. 

4.  VA received a claim to reopen compensation for a mental disorder in April 2000; service connection and compensation for a cognitive disorder was granted in an August 2000 rating decision effective April 17, 2000. 

5.  In a November 2005 decision, the Board denied a claim for an earlier effective date for the award of compensation for a cognitive disorder.  

6.  There was no outcome determinative error of fact or law in the Board's November 2005 decision finding that entitlement to an effective date prior to April 17, 2000 for the award of compensation for a cognitive disorder was not warranted.


CONCLUSION OF LAW

The November 2005 Board decision denying an effective date prior to April 17, 2000 for the award of compensation for a cognitive disorder is not clearly and unmistakably erroneous.   38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a November 14, 2005 decision of the Board contains CUE in its conclusion that an effective date earlier than April 17, 2000 is not warranted for the grant of compensation for a service-connected cognitive disorder.  As this case presents a complicated history, the Board finds that review of the pertinent procedural background would be helpful.  

On October 7, 1993, one month after his separation from active duty, the Veteran applied for service connection for various disabilities including "memory dysfunction."  This claim was denied in an April 1994 rating decision on the basis that the disability was not present at the time of a November 1993 VA examination.  The Veteran perfected an appeal of the April 1994 denial, and his claim was denied in a December 1997 Board decision.  The Board found that the preponderance of the evidence established that the Veteran's memory dysfunction was due to alcoholism and service connection for the disability was denied as a matter of law under 38 U.S.C.A. § 1110 (no compensation shall be paid if the disability is the result of willful misconduct or the abuse of alcohol or drugs) (West 1991).  
The Veteran then filed a motion directly with the Board alleging CUE in the December 1997 denial of his claim.  In January 2000, the Board determined that the December 1997 Board decision contained CUE only insofar as it denied entitlement to service connection for memory dysfunction.  The Board found that 38 U.S.C.A. § 1110 (West 1991) only bars compensation for disabilities that are a result of alcohol abuse, but does not preclude an award of service connection for such disabilities.  Thus, the Board's December 1997 finding that service connection was denied as matter of law was clearly erroneous.  However, the Board also concluded that the December 1997 decision's factual conclusion of an etiological relationship between the Veteran's memory dysfunction and alcohol abuse was not based on CUE.  Therefore, the Board's December 1997 decision was final with respect to this aspect of the Veteran's claim and regarding the denial of compensation for memory dysfunction. 

In February 2000, the RO issued a rating decision implementing the Board's January 2000 decision.  Service connection, but not compensation, was granted for mental dysfunction secondary to alcohol abuse, effective October 1, 1993.  In a statement dated April 5, 2000 and titled "Notice of Disagreement," the Veteran stated that he concurred with the Board's January 2000 decision regarding his CUE motion; however, he contended that the issue of short-term verbal memory deficiency and its effect on overall mental functioning had not been adjudicated.  The Veteran also stated that compensation/pension was warranted for this disability, and in the event it was included with the recently service-connected mental dysfunction, he had titled his letter a notice of disagreement.  Similar statements were made by the Veteran in an April 27, 2000 email when he argued that his short-term verbal memory deficit should not have been associated with alcohol abuse.  
In an August 2000 rating decision, the disability rating assigned the Veteran's memory dysfunction was increased to 30 percent effective October 1, 1993.  However, the rating decision also noted that compensation was still not payable for this disability. 

In February 2001, the Veteran's representative filed a claim specifically asking that the Veteran's claim for a mental disorder be reopened based on new and material evidence.  In response to the claim, a rating decision was issued in April 2001 that granted entitlement to service connection (and compensation) for a cognitive disorder with an initial 50 percent rating effective April 17, 2000.  The RO found that the Veteran had filed a claim to reopen service connection in April 2000, and the evidence was now in equipoise regarding whether the currently diagnosed cognitive disorder was due to an in-service head injury and not solely due to alcohol abuse.  Reasonable doubt was resolved in favor of the Veteran and service connection and compensation were granted.  The grant of service connection was based on new and material evidence (not CUE) and an effective date of April 17, 2000, the date the RO determined the claim to reopen was received, was assigned.  

The Veteran perfected an appeal regarding the April 17, 2000 effective date for the award of service connection for a cognitive disorder, and the Board denied the claim in an April 2003 decision.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).   In July 2004, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the April 2003 decision that denied an earlier effective date for the grant of service connection be vacated and remanded.  The appeal was returned to the Board and, in December 2004 it was remanded for further development.

The claim for an earlier effective date for the grant of service connection for a cognitive disorder returned to the Board where it was denied in a November 14, 2005 decision.  The Board noted that the January 2000 decision did not find CUE in the December 1997 decision's conclusion that compensation was not payable for memory dysfunction as secondary to alcohol abuse.  As the Veteran did not appeal the January 2000 Board decision, the December 1997 Board decision became final with respect to this aspect of the claim.  Thus, while the Veteran's original claim for service connection for a cognitive disorder was received in October 1993, the April 2000 application was considered a claim to reopen based on the receipt of new and material evidence.  Under the criteria in effect at the time of the November 2005 Board decision, the effective date of a claim reopened after final disallowance on the basis of new and material evidence other than service department records was the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2005).  The Board in November 2005 found that the first medical evidence attributing the Veteran's cognitive disorder to an in-service head injury and not alcohol abuse was the medical opinion of a January 2001 VA examiner.  Therefore, the record did not establish entitlement to compensation for the disability until after receipt of the April 2000 claim to reopen.  As such, there was no basis for the award of an earlier effective date for compensation for a cognitive disorder.  

The Veteran contentions regarding CUE in the November 14, 2005 Board decision are two-fold.  First, the Veteran argues that the November 2005 Board decision's finding that the failure to appeal the January 2000 Board decision rendered the December 1997 decision final on the question of whether his memory disorder was caused by alcohol abuse was CUE.  Second, the Veteran contends that the November 2005 Board decision was based on CUE as it did not comply with the instructions of the July 2004 JMR.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2011).

Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b).  The Board finds that the Veteran's motion for CUE was made with the requisite specificity. 

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact 
or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

The Veteran's first allegation of CUE concerns the November 2005 Board's characterization of his April 2000 application as a claim to reopen.  In the November 2005 decision, the Board noted that the Veteran did not appeal the January 2000 finding that the Board did not commit CUE in December 1997 when it determined the Veteran's memory dysfunction was secondary to alcohol abuse.  Thus, the December 1997 Board decision was final with respect to the question of the etiology of the Veteran's memory dysfunction and whether compensation was warranted for this disability.  In the November 2005 decision, the Board determined that since a previous final decision had been executed, the Veteran's April 2000 claim for compensation for a cognitive disorder was a claim to reopen, and used 38 C.F.R. § 3.400(q)(1)(ii), (r) (2005) to determine the correct effective date for the grant of service connection and compensation for this disability. 

In an October 2011 motion setting forth specific arguments of CUE, the Veteran contends that the Board erred in November 2005 when it found a final decision had been rendered with respect to the etiology of the Veteran's memory dysfunction.  The Veteran also contends that but for this error, a manifestly different outcome to the claim for an earlier effective date would have resulted.  According to the Veteran, if the December 1997 Board decision was not considered final with respect to the etiology of his memory dysfunction, the April 2000 letter from the Veteran, issued in response to the February 2000 rating decision awarding service connection but not compensation for memory dysfunction, would have been considered a notice of disagreement under 38 U.S.C.A. § 7105, and when compensation was awarded for the disability in the April 2001 rating decision, the effective date would have stretched back to the original October 1993 claim.  

The Veteran argues that the December 1997 Board decision was not final regarding the finding of a link between memory dysfunction and alcohol abuse as it was overturned by the Board in the January 2000 decision that found CUE.  In January 2000, the Board found that the denial of service connection in December 1997 was CUE and the Board's December 1997 decision was reversed and revised to this effect.  As the December 1997 Board decision was reversed and revised to establish service connection, according to the Veteran, the collateral factual finding of a link between memory dysfunction and alcohol abuse was no longer final.  

After review of the evidence of record, the Board finds that the November 2005 Board decision did not contain CUE in its denial of an earlier effective date for the award of compensation for a cognitive disorder.  The Board also finds that the November 2005 Board's treatment of the April 2000 application as a claim to reopen was not in error.  In November 2005, the Board correctly noted that the Veteran did not appeal the January 2000 decision finding CUE in the December 1997 Board decision to the extent that it denied service connection for memory dysfunction.  The January 2000 Board decision specifically found that the Board did not commit CUE in December 1997 when it identified an etiological relationship between the Veteran's memory dysfunction and alcohol abuse.  Therefore, when the Veteran did not appeal the January 2000 Board decision, the December 1997 decision became final with respect to this finding and the denial of compensation for memory dysfunction.  

Although the Veteran contends that the December 1997 Board decision was reversed and revised following the January 2000 finding of CUE, the Board notes that the decision as a whole was not altered.  The January 2000 Board only found CUE with respect to the denial of service connection for memory dysfunction; the rest of the Board decision, including the findings regarding the etiology of the memory dysfunction and the denial of compensation, were unaltered by the finding of CUE in January 2000.  As noted by the November 2005 Board, the Veteran did not appeal the January 2000 decision that specifically found it was not CUE to find a positive relationship between the Veteran's alcohol abuse and memory problems, and the December 1997 Board decision is therefore final with respect to this part of the claim and the denial of compensation for memory dysfunction.  

As the December 1997 Board decision constitutes a final decision on the issue of a relationship between the Veteran's memory dysfunction and alcohol abuse and whether compensation is warranted for the disability, the April 2000 application from the Veteran requesting "compensation/pension" for a memory deficit was properly characterized as a claim to reopen.  See 38 C.F.R. § 3.156(a) (2005) (a claimant may reopen a finally adjudicated claim by submitting new and material evidence).  The Board in November 2005 also properly adjudicated the Veteran's claim for an earlier effective date for the award of compensation for a cognitive disorder under 38 C.F.R. § 3.400(q)(1)(ii), (r).  The Board determined that the claim to reopen was received in April 2000, but the record did not contain evidence of a link between the Veteran's cognitive disorder and a service-related head injury until after receipt of the claim to reopen.  Accordingly, an effective date earlier than April 17, 2000 was not possible under 38 C.F.R. § 3.400(q)(1)(ii), (r) (the effective date of a claim reopened after final disallowance on the basis of new and material evidence other than service department records was the date of receipt of the new claim, or the date entitlement arose, whichever is later).  

Finally, the Veteran has argued that the November 2005 Board decision contains CUE as it did not comply with the instructions of the July 2004 JMR.  The July 2004 JMR ordered that the Board should adequately account for the clinical evidence of record dated in November 1993 and November 1996 regarding the Veteran's memory dysfunction and whether service connection arose prior to April 17, 2000.  The November 2005 Board decision included a detailed discussion of the medical evidence relevant to the Veteran's claim dated prior to April 2000, including an August 1993 neuropsychiatric examination, the conclusions of the November 1993 VA psychiatric examination, and November 1996 VA psychological and psychiatric evaluations.  The Board concluded that new and material evidence sufficient to reopen the claim was not received until January 2001, when a VA examiner provided a medical opinion linking the Veteran's cognitive disorder to a nonalcohol-related etiology.  The Veteran may disagree with how the Board weighed or evaluated the evidence before it, but such disagreement can never rise to the level of CUE.  38 C.F.R. § 20.1403(d)(3) (2011).  The Board complied with the instructions of the July 2004 JMR and the decision does not contain CUE.  

In this case, the Veteran has not identified an error of fact or legal conclusion in the Board's November 2005 decision that would have altered the final outcome of the appeal for an earlier effective date for the grant of compensation for a cognitive disorder.  The Board concludes that the November 14, 2005 Board decision denying the claim for an earlier effective date was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  




ORDER

The  motion to revise or reverse the November 14, 2005 Board decision that denied an effective date earlier than April 17, 2000 for the award of compensation for a cognitive disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs



